Case 1:19-cv-10796-DLC Document 56-4 Filed 01/15/20 Page 1 of 12




           EXHIBIT D
Case 1:19-cv-10796-DLC Document 56-4 Filed 01/15/20 Page 2 of 12




                                                                   17
Case 1:19-cv-10796-DLC Document 56-4 Filed 01/15/20 Page 3 of 12




                                                                   18
Case 1:19-cv-10796-DLC Document 56-4 Filed 01/15/20 Page 4 of 12




                                                                   19
Case 1:19-cv-10796-DLC Document 56-4 Filed 01/15/20 Page 5 of 12




                                                                   20
Case 1:19-cv-10796-DLC Document 56-4 Filed 01/15/20 Page 6 of 12




                                                                   21
Case 1:19-cv-10796-DLC Document 56-4 Filed 01/15/20 Page 7 of 12




                                                                   22
Case 1:19-cv-10796-DLC Document 56-4 Filed 01/15/20 Page 8 of 12




                                                                   23
Case 1:19-cv-10796-DLC Document 56-4 Filed 01/15/20 Page 9 of 12




                                                                   24
Case 1:19-cv-10796-DLC Document 56-4 Filed 01/15/20 Page 10 of 12




                                                                    25
Case 1:19-cv-10796-DLC Document 56-4 Filed 01/15/20 Page 11 of 12




                                                                    26
Case 1:19-cv-10796-DLC Document 56-4 Filed 01/15/20 Page 12 of 12




                                                                    27
